Per Curiam:
The boundaries of the lands attempted to be described are vague and indefinite on the southern and western sides of the lands assessed. An assessment for taxes and a sale under it, taking effect as an execution of a statute power, must be construed strictly so as to identify the land and fix its size and location. Here the west bound was upon a so-called highway within the land and not properly bounding it. The southern bound on the highway, as stated, is hopelessly wrong, so that that side line cannot be fixed even after the tax purchase and attempted occupation. At the trial the defendant grantee admitted that he had not ascertained where his southern bounds ran. This is inadequate. (Erschler v. Lennox, 11 App. Div. 515; Oakley v. Healey, 38 Hun, 344; Blackwell Tax Titles [5th ed.], § 765.) Such an insufficient description is not helped out by recording under Tax Law, sections 131, 133.* (Zink v. McManus, 131 N. Y. 359; Peterson v. Martino, 210 id. 413, 430.) The judgment is, therefore, affirmed, with costs. Jenks, P. J., Thomas, Carr, Mills and Putnam, JJ., concurred. Judgment affirmed, with costs.

 Consol. Laws, chap. 60 (Laws of 1909, chap. 63), §§ 131,133.— [Rep.